Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Election/Restrictions
Newly submitted claims 40-52 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The remaining claims are not readable on the elected invention because original claims were directed to “a server coupled through a network to a first mobile communication device having a camera and a display and a second mobile communication device having a display; the server configured to receive content from the first mobile communication device and to transmit the content to the second mobile communication device; wherein the server processes a share request from the first mobile communication device and transmits the share request to the second mobile communication device.” The newly added independent claims 40 and 51-52 are directed to “receiving, over a network by a computer system from a first mobile communication device, the computer system including one or more processors and a memory, a selection of a contact associated with a second mobile communication device; reading, by the computer system, a profile associated with the selected contact; determining, by the computer system from the profile, contact information associated with the second mobile communication device.” However, this limitation was not part of the original claim and hence it is an introducing .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-52 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Election/Restrictions
The amendment filed on 12/10/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because original claims were directed to “a server coupled through a network to a first mobile communication device having a camera and a display and a second mobile communication device having a display; the server configured to receive content from the first mobile communication device and to transmit the content to the second mobile communication device; wherein the server processes a share request from the first mobile communication device and transmits the share request to the second mobile communication device.” The newly added independent claims 40 and 51-52 are directed to “receiving, over a network by a computer system from a first mobile communication device, the computer system including one or more processors and a memory, a selection of a contact associated with a second mobile communication device; reading, by the computer system, a profile associated with the selected contact; determining, by the computer system from the profile, contact information associated 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424